            Case 8:21-cv-00159-PWG Document 1 Filed 01/19/21 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

TRENISHA JAMES,                                        :
2820 31st St SE Apt. A717                              :
Washington, DC 20020                                   :
                                                       :
                               Plaintiff,              :
                                                       :
v.                                                     :       Civil Action No. 8:21-cv-159
                                           :
FAIR COLLECTIONS & OUTSOURCING, INC. :
12304 Baltimore Ave., Suite E                   :
Beltsville, MD 20705                            :
                                                :
        Serve: Cherrie Wright, Registered Agent :
               12304 Baltimore Ave., Suite E    :
               Beltsville, MD 20705             :
                                                :
                             Defendant.         :
                                                :

                                            COMPLAINT

       COMES NOW Plaintiff, Trenisha James, by counsel, and files this Complaint against

Defendant, Fair Collections & Outsourcing, Inc. (“FCO”). Plaintiff alleges as follows:

                                PRELIMINARY STATEMENT

       1.      This is an action for statutory and actual damages; costs; and attorney’s fees brought

pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq.

       2.      In this case, FCO, a debt collector, attempted to collect a debt from the Plaintiff that

she did not owe, and in the course of doing so, made false representations, all of which violated

the FDCPA.

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d).

       4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a
             Case 8:21-cv-00159-PWG Document 1 Filed 01/19/21 Page 2 of 5



substantial part of the events giving rise to Plaintiff’s claims occurred in this District.

                                              PARTIES

        5.      Plaintiff is a natural person and a consumer as defined by 15 U.S.C. § 1692a(3).

        6.      FCO is a Maryland corporation. It is a “debt collector” as defined by 15 U.S.C. §

1692a(6).

                                               FACTS

        7.      From January 2012 to December 2019, Plaintiff rented an apartment in Eastern

Avenue Apartments in Prince Georges County, Maryland.

        8.      Plaintiff’s rent to the apartment complex was subsidized by HUD’s Section 8

Housing Choice Voucher Program.

        9.      Plaintiff paid her portion of the rent ($4 per month) to Eastern Avenue Apartments

each month on time and as required by her lease.

        10.     However, due to an accounting error at Eastern Avenue Apartments, her

government rent subsidy was not credited correctly.

        11.     Due to its accounting error, in October 2019, Eastern Avenue Apartments sued

Plaintiff in Prince George’s County District Court for possession of the property, claiming that she

owed $12,374.00 in unpaid rent.

        12.     Plaintiff did not owe Eastern Avenue Apartments this money. In fact, the most that

she would have paid in rent for an entire year was $48.

        13.     Plaintiff retained an attorney to represent her in the Prince George’s eviction case,

and ultimately, Plaintiff agreed to move out of the apartment, but Eastern Avenue did not obtain a

monetary judgment against her because she did not owe the money.




                                                   2
           Case 8:21-cv-00159-PWG Document 1 Filed 01/19/21 Page 3 of 5



       14.     Thereafter, Eastern Avenue Apartments referred Plaintiff’s account to Defendant

FCO for collection.

       15.     Even though she did not owe Eastern Avenue Apartments any money, FCO

attempted to collect over $14,000 from the Plaintiff due to her alleged default with the apartment

complex.

       16.     FCO attempted to collect this debt from the Plaintiff by sending her one or more

letters asking for payment on the account.

       17.     FCO also attempted to collect this debt by falsely reporting the debt as unpaid to

one or more of the credit bureaus.

       18.      FCO knew that Plaintiff did not owe this money.

       19.     For example, when Plaintiff disputed FCO’s reporting of the account with Equifax,

FCO deleted the account from her credit report.

       20.     In addition, FCO has been sued by the Consumer Financial Protection Bureau

because it often seeks to collect debts from consumers without a reasonable basis to assert that the

consumers actually owed those debts. Bur. of Consumer Fin. Protection v. Fair Collections and

Outsourcing, Inc., 8:19-cv-2817 (D. Md.) (Complaint filed Sept. 25, 2019 and available at

https://files.consumerfinance.gov/f/documents/cfpb_fair-collections-outsourcing-

inc_complaint_2019-09.pdf).

       21.     As a result of the Defendant’s illegal collection efforts, Plaintiff suffered actual

damages including, without limitation, credit damage, damage to reputation, embarrassment,

humiliation, and other emotional distress.




                                                  3
            Case 8:21-cv-00159-PWG Document 1 Filed 01/19/21 Page 4 of 5



                                     COUNT ONE:
                          VIOLATION OF FDCPA, 15 U.S.C. § 1692e
                                  (DEFENDANT FCO)

        22.    Plaintiff incorporates by reference each of the allegations set forth in the preceding

paragraphs.

        23.    Defendant FCO violated § 1692e of the FDCPA by using any false, deceptive, or

misleading representation or means in connection with the collection of any debt including, but

not limited to, attempting to collect a debt from the Plaintiff that she did not owe and reporting to

one or more of the credit bureaus that Plaintiff owed over $14,000 to Eastern Avenue Apartments.

        24.    Plaintiff suffered actual damages as a result of FCO’s violation of § 1692e,

including loss of credit, damage to reputation, embarrassment, humiliation, and other emotional

distress.

        25.    Plaintiff is entitled to recover actual damages, statutory damages, her reasonable

attorney’s fees, and costs, pursuant to 15 U.S.C. § 1692k.

                                    COUNT TWO:
                          VIOLATION OF FDCPA, 15 U.S.C. § 1692f
                                  (DEFENDANT FCO)

        26.    Plaintiff incorporates by reference each of the allegations set forth in the preceding

paragraphs.

        27.    Defendant FCO violated § 1692f of the FDCPA by using any fair or unconscioable

means to attempt to collect a debt including, but not limited to, attempting to collect a debt from

the Plaintiff that she did not owe.

        28.    Plaintiff suffered actual damages as a result of FCO’s violation of § 1692f,

including loss of credit, damage to reputation, embarrassment, humiliation, and other emotional

distress.




                                                 4
          Case 8:21-cv-00159-PWG Document 1 Filed 01/19/21 Page 5 of 5



       29.     Plaintiff is entitled to recover actual damages, statutory damages, her reasonable

attorney’s fees, and costs, pursuant to 15 U.S.C. § 1692k.

       WHEREFORE, Plaintiff demands judgment for actual and statutory damages against

Defendant; his attorney’s fees and costs; prejudgment and post-judgment interest at the judgment

rate; and such other relief the Court deems proper.

       TRIAL BY JURY IS DEMANDED

                                             Respectfully submitted,
                                             TRENISHA JAMES

                                             By:     /s/ Kristi C. Kelly
                                             Kristi C. Kelly (No. 07244)
                                             Kelly Guzzo, PLC
                                             3925 Chain Bridge Road, Suite 202
                                             Fairfax, VA 22030
                                             Telephone: (703) 424-7572
                                             Facsimile: (703) 591-0167
                                             Email: kkelly@kellyguzzo.com
                                             Counsel for Plaintiff




                                                5
